Exhibit 10(iii)(A)(1)

IMPERIAL OIL LIMITED

SHORT TERM INCENTIVE PROGRAM

(as amended February 2, 2012)

I. Purposes

The Short Term Incentive Program is intended to help reward, retain, and
motivate selected employees of the Company and its affiliates by recognizing
efforts and accomplishments which contribute materially to the success of the
Company’s business interests.

II. Definitions

In this Program, except where the context otherwise indicates, the following
definitions apply:

 

  (1) “Administrative authority” means the Board, a committee designated by the
Board, the Chairman of the Board, or the Chairman’s delegates authorized to
administer outstanding awards under this Program, establish requirements and
procedures for the operation of the Program, and to exercise other powers
assigned to the administrative authority under this Program.

 

  (2) “Affiliate” means a legal entity which controls, or which is controlled
by, or which is controlled by an entity which controls, the Company.

 

  (3) “Award” means a bonus, bonus unit, or other award under this Program.

 

1



--------------------------------------------------------------------------------

  (4) “Board” means the Board of Directors of the Company.

 

  (5) “Bonus” means a cash award specific in amount.

 

  (6) “Bonus unit” means a potential cash award whose amount is based upon
specified measurement criteria. The term bonus unit includes, but is not limited
to, earnings bonus units.

 

  (7) “Company” means Imperial Oil Limited, its wholly owned subsidiaries, and
partnerships, or its successors.

 

  (8) “Control” means the power to direct or cause the direction of the
management and policies of another person or entity whether through the
ownership of shares or partnership interest, a contract, trust arrangement or
any other means, either directly or indirectly, that results in control in fact
and without restricting the generality of the foregoing includes, with respect
to the control of or by a corporation or a partnership, the ownership of shares
or partnership interest carrying not less than 50% of the voting rights
regardless of whether such ownership occurs directly or indirectly, as
contemplated above. “Controls” and “Controlled by” and other derivatives shall
be construed accordingly.

 

  (9) “Designated beneficiary” means a person designated by the grantee of an
award pursuant to Section XIII to be entitled, on the death of the grantee, to
any remaining rights arising out of such award.

 

  (10)

“Detrimental activity” of a grantee means activity at any time, during continued
employment or up to 24 months after leaving the employment of the Company or an
affiliate, that is determined in individual cases by the administrative
authority to be (a) a material violation of applicable standards,

 

2



--------------------------------------------------------------------------------

  policies, or procedures of the Company or an affiliate; or (b) a material
breach of legal or other duties owed by the grantee to the Company or an
affiliate; or (c) a material breach of any contract between the grantee and the
Company or an affiliate; or (d) acceptance by grantee of duties to a third party
under circumstances that create a material conflict of interest, or the
appearance of a material conflict of interest, with respect to the grantee’s
retention of outstanding awards under this Program. Detrimental activity
includes, without limitation, activity that would be a basis for termination of
employment for cause under applicable law in Canada. With respect to material
conflict of interest or the appearance of material conflict of interest, such
conflict or appearance might occur when, for example and without limitation, a
grantee holding an outstanding award becomes employed or otherwise engaged by an
entity that regulates, deals with, or competes with the Company or an affiliate.

 

  (11) “Employee” means an employee of the Company or an affiliate, including a
part-time employee or an employee on military, family, or other approved
temporary leave.

 

  (12) “Executive Officer” for any calendar year means the individuals
designated as executive officers, including named executive officers, by the
Company in its Annual Report on Form 10-K for such calendar year, or in the
event that the Company does not file an Annual Report on Form 10-K for such
calendar year, such individuals as are otherwise designated as executive
officers by the company.

 

  (13) “Executive Resources Committee” means the committee of the Board so
designated.

 

  (14) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as in
effect from time to time.

 

3



--------------------------------------------------------------------------------

  (15) “Grantee” means a recipient of an award under this Program.

 

  (16) “Granting authority” means the Board or any appropriate committee
authorized to grant and amend awards under this Program and to exercise other
powers assigned to the granting authority.

 

  (17) “Imperial earnings bonus unit” or “IEBU” means an award of the potential
right to receive from the Company at the settlement date specified in the award
instrument, or at any later payment dates so specified, an amount of cash, up to
the specified maximum settlement value per IEBU, equal to the Company’s
cumulative Net Income Per Common Share (Basic), as reflected in its quarterly
earnings statements as initially filed in its quarterly or annual reports with
the U.S. Securities and Exchange Commission, commencing with earnings for the
first full quarter after the date of grant through the last full quarter
preceding the settlement date.

 

  (18) “Net Income Per Common Share (Basic)” means the published net earnings
per common share or earnings per share, as applicable.

 

  (19) “Normal retirement time” means for each employee, the first day of the
month immediately following the month in which the employee attains age 65, as
outlined in section 2 of the Company’s pension plan.

 

  (20) “Program” means this Short Term Incentive Program, as amended from time
to time.

 

  (21)

“Resign” means to terminate at the initiative of the employee before the grantee
becomes entitled to an annuity under section 2 of the Company’s retirement plan
(or the provision in any plan or plans of the Company substituted thereof).
Resignation includes, without limitation, early retirement

 

4



--------------------------------------------------------------------------------

  at the initiative of the employee. The time or date of a resignation for
purposes of this Program is not necessarily the employee’s last day on the
payroll. See Section XI(2).

 

  (22) “Terminate” means cease to be an employee for any reason, whether at the
initiative of the employee, the employer, or otherwise. That reason could
include, without limitation, resignation or retirement by the employee;
discharge of the employee by the employer, with or without cause; death;
transfer of employment to an entity that is a not an affiliate; or a sale,
divestiture, or other transaction as a result of which an employer ceases to be
an affiliate. A change of employment from the Company or one affiliate to
another affiliate, or to the Company, is not a termination. The time or date of
termination is not necessarily the employee’s last day on the payroll. See
Section XI(2).

 

  (23) “TSX Company Manual” means the Company Manual issued by the TSX to govern
companies listed on the TSX.

 

  (24) “Year” means calendar year.

III. Administration

The Board is the ultimate administrative authority for this Program, with the
power to interpret and administer its provisions. The Board may delegate its
authority to a committee which, except in the case of the Executive Resources
Committee, need not be a committee of the Board. Subject to the authority of the
Board or an authorized committee, the Chairman and his delegates will serve as
the administrative authority for purposes of establishing requirements and
procedures for the operation of this Program; making final determinations and
interpretations with respect to outstanding awards; and exercising other powers
assigned to the administrative authority under this Program.

 

5



--------------------------------------------------------------------------------

IV. No Equity-Security Awards

It is intended that this Program not be subject to the provisions of the
Exchange Act and that awards granted hereunder not be considered equity
securities of the Company within the meaning of the Exchange Act and that the
awards not be considered security based compensation arrangements for the
purposes of the TSX Company Manual. Accordingly, no award under this Program
will be payable in any equity security or result in the issuance of securities
of the Company. In the event an award under this Program should be deemed to be
an equity security of the Company within the meaning of the Exchange Act or
security based compensation arrangements for the purposes of the TSX Company
Manual, such award may, to the extent permitted by law and deemed advisable by
the granting authority, be amended so as not to constitute such an equity
security or security based compensation arrangement, or may be annulled. Each
award under this Program will be deemed issued subject to the foregoing
qualification.

V. Annual Ceiling

In respect to each year under this Program, the Executive Resources Committee
will, pursuant to authority delegated by the Board, establish a ceiling on the
aggregate dollar amount that can be awarded under this Program. With respect to
bonuses and bonus units granted in a particular year under this Program, the sum
of (1) the aggregate amount of bonuses, and (2) the aggregate maximum settlement
value of bonus units will not exceed such ceiling. The Executive Resources
Committee may revise the ceiling from time to time as it deems appropriate.

VI. Right to Grant Awards; Reserved Powers; Eligibility

 

  (1) The Board is the ultimate granting authority for this Program, with the
power to select eligible persons for participation and to make all decisions
concerning the grant or amendment of awards. The Board may delegate this
authority in whole or in part (a) to the Executive Resources Committee; or
(b) to a committee of two or more persons who may, but need not, be directors of
the Company.

 

6



--------------------------------------------------------------------------------

  (2) The granting authority has sole discretion to select persons for awards
under this Program, except that grants may be made only to persons who at the
time of grant are, or within the immediately preceding 12 months have been,
employees of the Company or of an affiliate. No person is entitled to an award
as a matter of right, and the grant of an award under this Program does not
entitle a grantee to any future or additional awards.

 

  (3) No award may be granted to a member of the Executive Resources Committee.

VII. Term

This Program will continue until terminated by the Board.

VIII. Form of Bonus

A bonus may be granted either wholly in cash, wholly in bonus units, or partly
in each.

IX. Settlement of Bonuses

Each grant will specify the time and method of settlement as determined by the
granting authority. Each grant, any portion of which is in bonus units, will
specify as the regular time of settlement for that portion a settlement date,
which may be accelerated to an earlier time specified in the award instrument.

X. Extended Disability Benefits

 

7



--------------------------------------------------------------------------------

In case the grantee becomes entitled on or before receipt of payment with
respect to a bonus or bonus unit, to payment of extended disability benefits
under the Company’s extended disability benefit plan, the grantee shall continue
to have to have the right to receive cash payment of bonus or bonus units, or in
case of death after entitlement as aforesaid, by the grantee’s legal
representatives.

XI. Termination; Detrimental Activity

 

  (1) If a grantee terminates before normal retirement time, other than by
reason of death, all outstanding awards of the grantee under this Program
(including bonuses, bonus units, IEBUs, and other awards not yet paid or
settled) will automatically expire and be forfeited as of the date of
termination except to the extent the administrative authority determines
otherwise.

 

  (2) For purposes of this Program, the administrative authority may determine
that the time or date an employee resigns or otherwise terminates is the time or
date the employee gives notice of resignation, accepts employment with another
employer, otherwise indicates an intent to resign, or is discharged. The time or
date of termination for this purpose is not necessarily the employee’s last day
on the payroll.

 

  (3) If the administrative authority determines that a grantee has engaged in
detrimental activity, whether or not the grantee is still an employee, then the
administrative authority may, effective as of the time of such determination,
cancel and cause to expire all or part of the grantee’s outstanding awards under
this Program (including bonuses, bonus units, IEBUs, and other awards not yet
paid or settled).

 

8



--------------------------------------------------------------------------------

  (4) If the administrative authority is advised or has reason to believe that a
grantee (a) may have engaged in detrimental activity; or (b) may have accepted
employment with another employer or otherwise indicated an intent to resign, the
authority may suspend the exercise, delivery, or settlement of all or any
specified portion of such grantee’s outstanding awards pending an investigation
of the matter.

 

  (5) If the administrative authority determines the conditions lined out in
section XI are applicable to the grantee, at its discretion the authority may
require the grantee to pay the Company the equivalent cash payment for each
bonus or each bonus unit paid on any settlement date up to 180 days prior to
termination of the grantee’s continued employment.

XII. Material Negative Restatement

 

  (1) If the Company’s reported financial or operating results become subject to
a material negative restatement, the Executive Resources Committee may determine
that all or a portion of the bonus or bonus units granted to a grantee during
the three year period prior to such material restatement, where such grantee was
an Executive Officer during all or any portion of such three year period, would
not have been granted if the Company’s results as originally published had been
equal to the Company’s results as subsequently restated (the “restatement
forfeiture bonus or bonus units”). In such event, at the company’s discretion,
the restatement bonus or bonus units are forfeited and the company shall make no
payment with respect to such restatement forfeiture bonus or bonus units.

 

  (2)

Notwithstanding any payment with respect to a cash bonus or bonus units to a
grantee, if the Company’s financial results become subject to a material
negative restatement, the Executive Resources Committee may determine that all
or a portion of such cash bonus or payment with respect to bonus

 

9



--------------------------------------------------------------------------------

  units received by a grantee during the five year period prior to such material
restatement, where such cash bonus or bonus units were granted during a calendar
year in which such grantee was an Executive Officer, or where such cash payment
was received during a calendar year in which such grantee was an Executive
Officer, would not have been granted or payable if the Company’s Results as
originally published had been equal to the Company’s results as subsequently
restated (the “restatement claw back amount”). The Company, at its discretion,
may require such grantee to pay to the Company a cash amount equal to the
restatement claw back amount.

 

  (3) The obligations of grantees to make payments under this Section XII are
independent of any involvement by those grantees in events that led to the
restatement. The provisions of this Section XII are in addition to, not in lieu
of, any remedies that the Company may have against any persons whose misconduct
caused or contributed to a need to restate the Company’s reported results.

XIII. Death; Beneficiary Designation

Any rights and obligations of a grantee under this Program in effect at that
grantee’s death will apply to that grantee’s designated beneficiary or, if there
is no designated beneficiary, to that grantee’s estate representative or lawful
heirs, as demonstrated to the satisfaction of the administrative authority.
Beneficiary designations must be made in writing and in accordance with such
requirements and procedures as the administrative authority may establish.
Unless specified otherwise in the award instrument, if a grantee dies, the
administrative authority may accelerate or otherwise alter the settlement of
deferred awards to that grantee.

XIV. Amendments to this Program and Outstanding Awards

 

10



--------------------------------------------------------------------------------

  (1) The Board may from time to time amend this Program. An amendment of this
Program will, unless the amendment provides otherwise, be immediately and
automatically effective for all outstanding awards.

 

  (2) Without amending this Program, the granting authority may amend any one or
more outstanding awards under this Program to incorporate in those awards any
terms that could be incorporated in a new award under this Program. An award as
amended must satisfy any conditions or limitations applicable to the particular
type of award under the terms of this Program.

XV. Withholding Taxes

The Company has the right, in its sole discretion, to deduct or withhold at any
time cash otherwise payable or deliverable in order to satisfy any required
withholding requirements with respect to awards under this Program.

XVI. Non-Resident of Canada Awards

Subject to the limitations contained in this Program, the granting authority may
establish different terms and conditions for awards to persons who are residents
or nationals of countries other than Canada in order to accommodate the local
laws, tax policies, or customs of such countries or the laws of Canada. The
granting authority may adopt one or more supplements or sub-plans under this
Program to implement those different terms and conditions.

XVII. General Provisions

 

  (1) An award under this Program is not transferable except by will or the laws
of descent and distribution, and is not subject to attachment, execution, or
levy of any kind. The designation by a grantee of a designated beneficiary is
not a transfer for this purpose.

 

11



--------------------------------------------------------------------------------

  (2) A particular form of award may be granted to a grantee either alone or in
addition to other awards hereunder. The provisions of particular forms of award
need not be the same for each grantee.

 

  (3) An award may be granted for no consideration, for the minimum
consideration required by applicable law, or for such other consideration as the
granting authority may determine.

 

  (4) An award may be evidenced in such manner as the administrative authority
determines, including by physical instrument, by electronic communication, or by
book entry. In the event of any dispute or discrepancy regarding the terms of an
award, the records of the administrative authority will be determinative.

 

  (5) The grant of an award under this Program does not constitute or imply a
contract of employment and does not in any way limit or restrict the ability of
the employer to terminate the grantee’s employment, with or without cause, even
if such termination results in the expiration, cancellation, or forfeiture of
outstanding awards.

 

  (6) A grantee will have only a contractual right to the amounts, if any,
payable in settlement of an award under this Program, unsecured by any assets of
the Company or any other entity.

 

  (7) This Program will be governed by the laws of the Province of Alberta and
Canada, without regard to any conflict of law rules.

 

12